Case 1:13-cr-00271-LTS Document 1036 Filed 12/14/20 Page 1 of1

DAVID K. BERTAN

ATTORNEY AT LAW
888 GRAND CONCOURSE, SUITE 1N
BRONX, NEW YORK 10451

(718) 742-1688
FAX (718) 585-8640
E-MAIL: DBERTAN@YAHOO.COM

December 14, 2020

Via ECF

Hon. Laura Taylor Swain, United States District Judge

Southern District of New York MEMO ENDORSED
500 Pearl Street
New York, NY 10007-1312

Re: | USAv. Stratford, et. al.
Docket No. 13-Cr-271 (LTS)
Defendant Wesley Frame

Dear Judge Swain:

I am writing to request an extension of time in which to file my request for
compassionate release on behalf of Mr. Frame. I apologize for missing the previous deadline:
due to the pandemic, I have only been in my office occasionally, and Mr. Frame just sent me the
records necessary for the request. If the court is inclined to grant my request, I will file it by
January 4,2021. Again, I apologize for any inconvenience this has caused.

truly vours
7 ~
——
David — & stan
DKB

ce: AUSA Christy Slavik (via e-mail)

 

The requested extension is granted.
DE# 1035 resolved.

SO ORDERED.

12/14/2020

/s/ Laura Taylor Swain, USDJ
